Citation Nr: 1734878	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-27 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to an initial disability rating greater than 20 percent for the service-connected left shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1958 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS), to include a transcript of the April 2017 Board hearing presided over by the undersigned Veterans Law Judge.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the left shoulder disability, the Veteran testified at the April 2017 Board hearing that since his last VA examination in February 2009, his left shoulder disability has gotten worse and that he has trouble getting his arms up due to limited range of motion of the shoulder.  Because the Veteran has not been examined since 2009, and given the evidence of worsening symptomatology, a new VA examination is warranted to determine the current nature and severity of the Veteran's left shoulder disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran was last afforded a VA examination in April 2016 regarding the right shoulder disability.  The examiner opined that the right shoulder disability is not related to scuba diving in service and supported this opinion with a finding that there is no medical evidence to support a finding of such a relationship.  This opinion is conclusory and the examiner did not provide any further rationale to support the opinion, to include consideration of the literature of record showing that joint symptoms may be caused by diving.  Accordingly, VA should obtain a VA addendum medical opinion regarding the etiology of the Veteran's right shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide or identify any outstanding non-VA records pertinent to the left and right shoulders, to include any updated private treatment records dating after 2015.

He should be asked to authorize the release of any outstanding pertinent non-VA medical records, not previously obtained.      

2. Obtain outstanding updated VA treatment records.   

3. After completing the above directives 1 and 2, obtain a VA medical opinion from a physician to determine the etiology of the Veteran's right shoulder disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. Specifically regarding right shoulder arthritis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) the Veteran's current right shoulder arthritis first manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

b. Regarding any right shoulder disability other than arthritis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such right shoulder disability other than arthritis is etiologically related to service.  

For purposes of the above opinions, the examiner's attention is invited to:

(i) The x-ray evidence of record showing arthritic changes, and the evidence of rotator cuff tear.

(ii) The Veteran's argument that his right shoulder degenerative changes and reported necrosis is due to his in-service activities for over a decade in service as a deep sea and saturation diver.  

(iii) The literature of record regarding the medical effects of diving, to include the VA memo dated in 2007 and the Navy memo dated in 2004.

(iv) The Veteran's argument that his right shoulder injury in October 2007 is due to his activities in service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the April 2016 VA medical opinion that the right shoulder disability is not related to service was based entirely on a finding of a lack of medical records to show a relationship between the disability and service.  This opinion is conclusory and the examiner did not provide any further rationale to support the opinion, to include consideration of the literature of record showing that joint symptoms may be caused by diving.    

4. After completing the above directives 1 and 2, schedule the Veteran for a VA examination to determine the severity of the Veteran's left shoulder disability.  

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left shoulder disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Comment on the impact of the Veteran's left shoulder disability on his ability to perform tasks in a work-like setting. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5. Thereafter, complete any other development deemed warranted by AOJ.  Then, readjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




